OPINION
Appellant Sonya Adams filed the instant action in the Ashland County Common Pleas Court in January of 1995. Appellant was injured when she was struck by a rented 1993 Chrysler Imperial while crossing the street. She filed the instant action against Joseph Lane, the driver of the motor vehicle; the City of Ashland; Progressive Insurance Company; and appellee Freedom River, Inc., dba Budget Rent-A-Car, who rented the vehicle to Lane.
The City of Ashland was dismissed on summary judgment. Appellant voluntarily dismissed Progressive Insurance Company. The case proceeded to trial against Freedom River, Inc. The court dismissed appellant's claims for negligent entrustment andrespondeat superior on directed verdict.
However, appellant's claims against Lane are still pending in the trial court. Joseph Lane did not file an answer, and on August 10, 1996, appellant moved for default judgment against Lane. However, the Common Pleas Court never ruled upon the motion for default judgment, and Joseph Lane has not otherwise been dismissed from this action. Accordingly, the instant order is not a final appealable order pursuant to R.C. 2505.02.
Because the order appealed from is not a final appealable order, this court does not have jurisdiction over the instant appeal. Accordingly, the appeal is dismissed.
By: Reader, J., Gwin, P. J. and Hoffman, J. concur.
For the reasons stated in the Memorandum-Opinion on file, this court does not have jurisdiction over the instant appeal, and the appeal is dismissed. Costs to appellant.